Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This office action is responsive to amendment filed on 05/10/2022. Claims 1, 5-8, 12, 17, 19, 20, and 22 are amended. Claims 4, 9, 11, 15, 18, and 21 have been canceled. Claims 1, 5-8, 10, 12-14, 16, 17, 19, 20, and 22-28 are pending examination.
	

Claim Rejections - 35 USC § 101
2.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 5-8, 10, 12-14, 16, 17, 19, 20, and 22-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 17 is/are drawn to method (i.e., a process), claim(s) 1 is/are drawn to a system (i.e., a machine/manufacture), and claim(s) 20 is/are drawn to non-transitory computer readable medium (i.e., a machine/manufacture). As such, claims 1, 17, and 20 is/are drawn to one of the statutory categories of invention.
Claims 1, 5-8, 10, 12-14, 16, 17, 19, 20, and 22-28 are directed to measuring advertisement effectiveness of behavior based outcomes. Specifically, the claims recite access the metric data comprising time stamps associated with user activity for a time period; create, based on the time stamps, a record for each discrete time unit of the time period; parse variables from each record, each variable being associated with a metric in each record; determine the types of the parsed variables; determine, based on the types of the parsed variables, first regression modeling function to be applied to a first record for a first time unit of the time period and a second regression modeling function to be applied to a second record for a second time unit of the time period: apply the first regressive modeling function to each metric of the parsed variables for the first record and the second regressive modeling function to each metric of the parsed variables for the second record; determine, based on the application of the first regressive modeling function and the second regressive modeling function, lift for each time period as a difference in an expected outcome of those exposed to at least one impression from an advertising campaign from those not exposed to the at least one impression from the advertising campaign; and generate a report based on the lift for each time period, which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. Specifically, the data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium perform(s) the steps or functions of access the metric data comprising time stamps associated with user activity for a time period; create, based on the time stamps, a record for each discrete time unit of the time period; parse variables from each record, each variable being associated with a metric in each record; determine the types of the parsed variables; determine, based on the types of the parsed variables, first regression modeling function to be applied to a first record for a first time unit of the time period and a second regression modeling function to be applied to a second record for a second time unit of the time period: apply the first regressive modeling function to each metric of the parsed variables for the first record and the second regressive modeling function to each metric of the parsed variables for the second record; determine, based on the application of the first regressive modeling function and the second regressive modeling function, lift for each time period as a difference in an expected outcome of those exposed to at least one impression from an advertising campaign from those not exposed to the at least one impression from the advertising campaign; and generate a report based on the lift for each time period. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of measuring advertisement effectiveness of behavior based outcomes. As discussed above, taking the claim elements separately, the data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium perform(s) the steps or functions of access the metric data comprising time stamps associated with user activity for a time period; create, based on the time stamps, a record for each discrete time unit of the time period; parse variables from each record, each variable being associated with a metric in each record; determine the types of the parsed variables; determine, based on the types of the parsed variables, first regression modeling function to be applied to a first record for a first time unit of the time period and a second regression modeling function to be applied to a second record for a second time unit of the time period: apply the first regressive modeling function to each metric of the parsed variables for the first record and the second regressive modeling function to each metric of the parsed variables for the second record; determine, based on the application of the first regressive modeling function and the second regressive modeling function, lift for each time period as a difference in an expected outcome of those exposed to at least one impression from an advertising campaign from those not exposed to the at least one impression from the advertising campaign; and generate a report based on the lift for each time period. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of measuring advertisement effectiveness of behavior based outcomes. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible. 
As for dependent claims 5, 7, 10, 12, 16, 19, and 21-28 further describe the abstract idea of measuring advertisement effectiveness of behavior based outcomes. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.
	
3.	The prior art of record does not teach neither singly nor in combination the limitations of claims 1, 5-8, 10, 12-14, 16, 17, 19, 20, and 22-28.

Pertinent Art
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20130204710A1 teaches similar invention which describes In one embodiment, the social networking selects a display item to display to a viewing user based on information about the viewing user and a display sequence tree associated with an ad campaign. The display items include advertisements, sponsored stories, and content objects created by users. The information about the user includes the viewing user's interactions, the viewing user's demographic information, and the viewing user's inferred characteristics. A display sequence tree associated with an ad campaign is a hierarchical arrangement of nodes that correspond to display items and represent possible sequences of display items. An ad campaign includes at least one request for a display item.
	


NPL Reference
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The NPL “Predictive Modeling Using Transactional Data” describes “In a world where traditional bases of competitive advantages have dissipated, analytics driven processes may be one of the few remaining points of differentiation for firms in any industry. This is particularly true in financial services, which has progressed rather fast along the analytical path in the last couple of decades. Analytics can be used to slice and dice historical data to analyze past performance and to produce reports. Here analytics helps firms react to past events. The real benefit of analytics is in using past data to forecast or predict future events, providing firms with a strategic capability to be proactive”.

Response to Arguments
6.	Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
A.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong One.	As for Step 2A Prong One, of the Abstract idea is directed towards the abstract idea of measuring advertisement effectiveness of behavior based outcomes which is grouped within the Mathematical Concepts and is similar to the concept of (mathematical relationships and mathematical calculations) and Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).


B.	Applicant argues that the claims are not directed to a judicial exception under Step 2A Prong Two.	As for Step 2A Prong Two, the claim limitations do not include additional elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, and the claim is not more than a drafting effort designed to monopolize the judicial exception and the claim limitation simply describe the abstract idea. The limitation directed to measuring advertisement effectiveness of behavior based outcomes does not add technical improvement to the abstract idea. The recitations to “data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium” perform(s) the steps or functions of access the metric data comprising time stamps associated with user activity for a time period; create, based on the time stamps, a record for each discrete time unit of the time period; parse variables from each record, each variable being associated with a metric in each record; determine the types of the parsed variables; determine, based on the types of the parsed variables, first regression modeling function to be applied to a first record for a first time unit of the time period and a second regression modeling function to be applied to a second record for a second time unit of the time period: apply the first regressive modeling function to each metric of the parsed variables for the first record and the second regressive modeling function to each metric of the parsed variables for the second record; determine, based on the application of the first regressive modeling function and the second regressive modeling function, lift for each time period as a difference in an expected outcome of those exposed to at least one impression from an advertising campaign from those not exposed to the at least one impression from the advertising campaign; and generate a report based on the lift for each time period. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.

C.	Applicant argues that the claims are not directed to a judicial exception under Step 2B.
	As for Step 2B, The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the limitation directed to measuring advertisement effectiveness of behavior based outcomes does not add significantly more to the abstract idea. Furthermore, using well-known computer functions to execute an abstract idea does not constitute significantly more. The recitations to “data processing system, one or more storage devices, data processors, a storage devices, and a non transitory computer readable medium” are generically recited computer structure. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of measuring advertisement effectiveness of behavior based outcomes. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK ELCHANTI whose telephone number is (571) 272-9638.  The examiner can normally be reached on Flex Mon - Thur 7-7:00 and Fri 7-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK ELCHANTI/Primary Examiner, Art Unit 3621                                                                                                                                                                                                        

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

4.	Claim 20 and 21 is/are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed towards a system but does not properly define the physical components (i.e. a computer processor, hardware, etc.) of such a system in the claim declaration.  The claim recites a digital content intermediary, which based on the broadest reasonable interpretation in light of the specification could be embodied solely on software.   As such, Claim 20 and 21 is/are directed to software per se, which is a non-statutory subject matter.


Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

2.            The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is an independent claim that is written in the dependent form. The boundaries of the claim are indefinite and unclear.


Claim Rejections - 35 USC § 112
3.       The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
In particular, claim 1 recites in the preamble “a consumer electronic device to provide consumer product and/or services”, the body of the claim does not contain any limitations indicating the structure of the device. A system or an apparatus claim should always claim the structure or the hardware that performs the function. Appropriate correction is required.